Title: Circular Letter from the Chairman of the General Committee of Correspondence, 30 January 1800
From: Nicholas, Philip Norborne
To: Madison, James


Dear Sir,
Richmond, January 30, 1800.
The Legislature of this State, at their last Session, deemed it expedient to prescribe a mode of choosing Electors, to vote for a President, and Vice-President, of the United States, calculated to give to Virginia, the weight to which she is entitled in the Union, and at the same time to afford, the greatest possible support to those Republican principles, which form the basis of our Government. The adoption of a system such as this, imposed it as a duty, too sacred to be disregarded, on those who possessed the confidence of the People, and a knowledge of Public Characters, to recommend to their Fellow-Citizens, persons to whom might be safely intrusted, the highly important function, of voting for the Chief Executive Magistrate of the United States. Impressed with a sense of this duty, and having before their eyes in a sister State, a recent, and illustrious example, of the efficacy of Republican Union, and concert, a number of the Members of the Legislature, and other Individuals assembled in Richmond, to deliberate on the means best calculated to give effectual support to the Republican Ticket. To select proper Persons to compose that Ticket became their first, as it was their most interesting employment.
Happily for Virginia, she possesses many Citizens not less illustrious for their talents, than for their patriotism, and attachment to the rights of the People, and the Constitution of the United States.
In fixing on proper Characters to compose the Republican Ticket, a due regard was had to the qualities which have been described.
This Committee is particularly instructed by the meeting in Richmond of whose voice and sentiments they are the organ, to notify to you Sir, that you have been fixed upon as a Candidate in the Electoral District in which you reside, from a full reliance on your patriotism, your attachment to Republican principles, and devotion to the Constitution of the United States. In communicating to you the sense of your Republican Fellow Citizens, the Committee deem it improper to use any arguments to convince you of the importance of the duties you will have to discharge.
This is sufficiently impressed upon the mind of every enlightened Citizen who is alive to the interests of United America. The Supreme Executive Magistrate in all Count[r]ies, and at all times, is an important and influential functionary; amid the convulsions which agitate the European World, and during the present critical, and interesting situation, of the United States; the President may be said to hold in his hands the destinies of America.
How all important, how momentous then is the duty of those who are to elect him? But to none can that election with more safety be intrusted than to Citizens chosen for their talents and their virtues by the unbiassed voice of a free and enlightened People.
The Committee have it in charge to request that you will as soon as convenient, after the receipt of this communication inform them by letter to their Chairman, whether you consent to be placed upon the Republican Ticket, as a Candidate in your Electoral District.
And the Committee cannot but flatter themselves that you will yield to the voice of so numerous and respectable a meeting of your Fellow-Citizens, who after mature deliberation believe that your being a Candidate in the District in which you reside, will be calculated to give success to the Republican Ticket, and thereby to advance those principles for which you are believed to be a zealous advocate. With great respect, I am Your most obedient servant.

Philip Norborne Nicholas,
Chairman of the General
Committee of Correspondence at Richmond.
John H. Foushee, Secretary.
